Citation Nr: 0502993	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-24 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
and left knee disabilities.   
 
2.  Entitlement to a rating higher than 20 percent for a 
right knee disability.   
 
3.  Entitlement to a right higher than 20 percent for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971 and from October 1974 to September 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and May 2001 RO rating 
decisions.  The July 2000 RO decision granted service 
connection and a 10 percent rating for a right knee 
disability, effective October 17, 1996, and granted service 
connection and a 10 percent rating for a left knee 
disability, effective October 17, 1996.  The veteran appealed 
for higher ratings.  The May 2001 RO decision, in pertinent 
part, denied service connection for a low back disability, 
claimed as secondary to the veteran's service-connected right 
and left knee disabilities.  The RO also granted a higher 
rating of 20 percent for the veteran's right knee disability 
and a higher rating of 20 percent for his left knee 
disability, both effective August 24, 2000.  The veteran 
continued to appeal for higher ratings.  In December 2001, 
the veteran testified at a Travel Board hearing at the RO.  

In a June 2002 decision, the Board, in pertinent part, denied 
service connection for a low back disability, claimed as 
secondary to the veteran's service-connected right and left 
knee disabilities.  The Board also granted a higher rating of 
20 percent for the veteran's service-connected right knee 
disability, for the period from October 17, 1996 to August 
24, 2000, and denied a rating higher than 20 percent for the 
period since August 24, 2000.  The Board further granted a 
higher rating of 20 percent for his service-connected left 
knee disability for the period from October 17, 1996 to 
August 24, 2000, and denied a rating higher than 20 percent 
for the period since August 24, 2000.  

A July 2002 RO decision promulgated the Board's decision and 
assigned a 20 percent rating for the veteran's right knee 
disability, effective October 17, 1996, and assigned a 20 
percent rating for the veteran's left knee disability, 
effective October 17, 1996.  A June 2003 motion to advance 
the case on the Board's docket was granted by the Board in 
June 2003.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2004 joint motion, 
the parties (the veteran and the VA Secretary) requested that 
the Board's decision to the extent that it denied service 
connection for a low back disability, claimed as secondary to 
service-connected right and left knee disabilities, and to 
the extent that it denied rating in excess of 20 percent from 
October 17, 1996, for the veteran's service-connected right 
and left knee disabilities, be vacated and the case remanded.  
An August 2004 Court order granted the motion.  

An August 2004 RO decision granted a total disability rating 
based on individual unemployability, effective October 28, 
2003.  


REMAND

The Board has reviewed the joint motion of August 2004.  In 
order to meet the requirements of this joint motion, the 
Board finds that additional development is required, 
notwithstanding the fact that the veteran is currently in 
receipt of a total rating. 

In reviewing the joint motion and the evidence of record, the 
Board must note that, in this case, the record does not 
include correspondence from the RO notifying the veteran of 
the Veterans Claims Assistance Act of 2000 (VCAA) regarding 
notice and duty to assist provisions regarding his claims for 
service connection for a low back disability, claimed as 
secondary to service-connected right and left knee 
disabilities; for a rating higher than 20 percent for right 
knee disability; and for a rating higher than 20 percent for 
a left knee disability, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the veteran has not specifically indicated that any 
additional relevant evidence is available, this fact does not 
discharge VA's duties under the VCAA, and because the claims 
file reflects no specific waiver of the VCAA notice rights, 
the Board finds that further action, particularly in light of 
the joint motion, is needed to ensure compliance with due 
process requirements-particularly, the VCAA's duties to 
notify.  Board decisions are routinely vacated by the Court 
for failure to meet the requirements of the VCAA.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (West 2002).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The Board also finds that specific additional development of 
the veteran's claims are warranted.  The veteran was last 
afforded a VA orthopedic examination in January 2001.  The 
diagnosis at that time was chronic bilateral knee pain with 
moderate-severe functional impairment and degenerative joint 
disease by X-ray.  

Since the January 2001 examination, the veteran has received 
additional treatment for right and left knee complaints.  

In view of the August 2004 joint motion and Court order, and 
given the circumstances of this case, including the time that 
has elapsed since the last VA examination, it is the judgment 
of the Board that to meet the requirements of the joint 
motion the Board must provide the veteran with an additional 
VA orthopedic examination that also addresses his claim for 
secondary service connection for a low back disability.  38 
U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

Beyond the above, in light of the fact that the veteran has 
been granted a total disability rating based on individual 
unemployability, the RO may wish to inquire as to whether the 
veteran wishes to continue in this appeal.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following: 

1.  The RO should contact the veteran and 
his representative and inquire as to 
whether they wish to continue in this 
appeal and/or withdraw any of the claims.  
If they do not respond, or provide notice 
that they wish to continue in their 
appeal, the RO should perform the 
following actions:      

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to substantiate 
the claims.  To ensure that the duty to 
notify the claimant of what evidence will 
be obtained by whom is met, the letter 
should include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claims on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's notice 
letter should clearly explain that the 
veteran has a full one-year period for 
response (unless this right is waived, in 
writing).  

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the veteran and his representative should 
be notified of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the severity of his service-connected 
right and left knee disabilities and the 
nature and etiology of his claimed back 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion with 
adequate rationale as to whether or not 
any current low back disabilities were 
caused by or permanently worsened by the 
veteran's service-connected right and left 
knee disabilities.  The examiner should 
specifically comment on the opinions 
provided by Dr. Powers and Dr. Vester.  

As to the veteran's service-connected 
right and left knee disabilities, all 
signs and symptoms should be described in 
detail, including range of motion in 
degrees, objective evidence of pain on 
motion, and the presence and degree of any 
instability.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
entitlement to service connection for a 
low back disability, claimed as secondary 
to service-connected right and left knee 
disabiities; entitlement to a rating 
higher than 20 percent for a right knee 
disability; and entitlement to a rating 
higher than 20 percent for a left knee 
disability.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




